Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of November
14, 2007 by and between MFIC Corporation, a Delaware corporation (the
“Company”), and Michael C. Ferrara (“Executive”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.             EMPLOYMENT.  THE COMPANY SHALL EMPLOY EXECUTIVE, AND EXECUTIVE
ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT FOR THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING AS
PROVIDED IN SECTION 4 BELOW.  EXECUTIVE WARRANTS THAT HE IS NOT SUBJECT TO ANY
AGREEMENT OR OBLIGATION THAT WOULD PROHIBIT OR RESTRICT HIS PERFORMANCE UNDER
THIS EMPLOYMENT AGREEMENT.


2.             POSITION AND DUTIES.


(A)           DURING THE EMPLOYMENT PERIOD (AS DEFINED IN SECTION 4(A)),
EXECUTIVE SHALL SERVE AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, REPORTING
TO THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”).  EXECUTIVE SHALL HAVE THE
DUTIES AND RESPONSIBILITIES OF SUCH POSITION AS WELL AS SUCH OTHER DUTIES AND
RESPONSIBILITIES AS THE BOARD MAY FROM TIME TO TIME REASONABLY DIRECT.  SUBJECT
TO THE COMPANY’S BYLAWS, EXECUTIVE SHALL ALSO SERVE A DIRECTOR OF THE COMPANY.


(B)           EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT WILL BE THE COMPANY’S
PRINCIPAL CORPORATE OFFICE, CURRENTLY LOCATED AT 30 OSSIPEE ROAD IN NEWTON,
MASSACHUSETTS.  EXECUTIVE SHALL TRAVEL AS NECESSARY FOR THE PROPER PERFORMANCE
OF HIS DUTIES AND RESPONSIBILITIES.  THE EXPENSE OF SUCH BUSINESS TRAVEL SHALL
BE BORNE BY THE COMPANY IN ACCORDANCE WITH SECTION 3(F) BELOW.


(C)           THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT THIS
EMPLOYMENT WILL REQUIRE THE FULL TIME AND ENERGIES OF EXECUTIVE. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL PRECLUDE
EXECUTIVE FROM:  (I) SERVING ON THE GOVERNING BODIES OF THE COMPANIES LISTED ON
EXHIBIT A OR OTHER COMPANIES FOR WHICH HE HAS OBTAINED THE PRIOR WRITTEN
APPROVAL OF THE BOARD, (II) ENGAGING IN CHARITABLE AND PUBLIC SERVICE
ACTIVITIES, OR (III) MANAGING EXECUTIVE’S PERSONAL INVESTMENTS, PROVIDED THAT
SUCH ACTIVITIES UNDER CLAUSES (I) AND (II) ARE DISCLOSED IN WRITING TO THE BOARD
IN A NOTICE THAT REFERENCES THIS PROVISION AND THE ACTIVITIES UNDER CLAUSES (I),
(II) AND (III) DO NOT INTERFERE WITH EXECUTIVE’S AVAILABILITY OR ABILITY TO
PERFORM EXECUTIVE’S DUTIES OR RESPONSIBILITIES HEREUNDER.


3.             COMPENSATION: SALARY; BONUSES; STOCK OPTIONS AND OTHER BENEFITS.


(A)           THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY OF $230,000 PER YEAR
(THE “BASE SALARY”), PAYABLE IN SUBSTANTIALLY EQUAL INSTALLMENTS IN ACCORDANCE
WITH THE COMPANY’S CUSTOMARY PAYROLL PRACTICES.  THE BASE SALARY SHALL BE
SUBJECT TO ANNUAL REVIEW BY THE BOARD.  ANY INCREASE IN THE BASE SALARY SHALL BE
DETERMINED BY THE BOARD IN ITS SOLE DISCRETION.

 

--------------------------------------------------------------------------------


 


(B)           IN CONNECTION WITH COMPENSATION FOR CALENDAR YEAR 2008, EXECUTIVE
SHALL BE ELIGIBLE TO RECEIVE A PERFORMANCE BONUS (THE “PERFORMANCE BONUS”)
TARGETED ON THE AMOUNT IN THE FOLLOWING SCHEDULE, WHERE:  (I) “EBITDA
PERCENTAGE” IS CALCULATED AS THE COMPANY’S EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION DIVIDED BY THE COMPANY’S GROSS REVENUES, AND (II)
ALL AMOUNTS USED IN SAID CALCULATION ARE TAKEN FROM THE COMPANY’S AUDITED
FINANCIAL STATEMENTS FOR 2008.  

EBITDA Percentage

 

Target Amount

 

Less than 10%

 

$60,000

 

At least 10% but less than 11%

 

40% of base salary

 

At least 11% but less than 12%

 

50% of base salary

 

At least 12% but less than 13%

 

60% of base salary

 

At least 13% but less than 14%

 

70% of base salary

 

At least 14% but less than 15%

 

80% of base salary

 

At least 15% but less than 16%

 

90% of base salary

 

16% or more

 

100% of base salary

 


 


THE PERFORMANCE BONUS SHALL BE DETERMINED BY THE BOARD, AND MAY VARY FROM THE
“TARGET AMOUNT” SET FORTH ABOVE, BASED ON EXECUTIVE’S SUCCESS AT ACHIEVING OTHER
PERFORMANCE OBJECTIVES AS MAY BE ESTABLISHED BY THE BOARD AND EXECUTIVE FOR THE
2008 CALENDAR YEAR.  IT IS UNDERSTOOD THAT EXECUTIVE AND THE BOARD WILL SEEK TO
ESTABLISH SUCH OTHER PERFORMANCE OBJECTIVES WITHIN THE FIRST SIXTY (60) DAYS OF
THE CALENDAR YEAR.  THE DETERMINATION OF WHETHER AND TO WHAT EXTENT THE AGREED
PERFORMANCE OBJECTIVES FOR 2008 HAVE BEEN ACHIEVED AND THE ACTUAL AMOUNT OF THE
PERFORMANCE BONUS TO BE PAID SHALL BE DETERMINED BY THE BOARD IN IT SOLE
DISCRETION.  THE BOARD SHALL CONSIDER EXECUTIVE FOR A DISCRETIONARY ADVANCE ON
THE 2008 PERFORMANCE BONUS, PAYABLE IN JUNE 2008 OF UP TO $20,000 AGAINST HIS
POTENTIAL PERFORMANCE BONUS FOR 2008.  THE 2008 PERFORMANCE BONUS SHALL BE PAID
WITHIN THIRTY (30) DAYS AFTER RELEASE OF THE COMPANY’S AUDITED FINANCIAL
STATEMENTS FOR CALENDAR YEAR 2008.  THE PAYMENT OF ANY PERFORMANCE BONUS SHALL
BE CONDITIONED UPON EXECUTIVE REMAINING IN THE COMPANY’S EMPLOY THROUGH THE DATE
ON WHICH THE PERFORMANCE BONUS IS PAID.


(C)           IT IS INTENDED THAT THE COMPENSATION COMMITTEE OF THE BOARD AND
EXECUTIVE SHALL WORK TOGETHER TO CREATE AND IMPLEMENT PERFORMANCE BONUS
STANDARDS FOR FUTURE YEARS OF EXECUTIVE’S EMPLOYMENT HEREUNDER.


(D)           THE COMPANY SHALL GRANT EXECUTIVE AN OPTION (THE “OPTION”) TO
PURCHASE 300,000 SHARES OF THE COMPANY’S COMMON STOCK.  THE GRANT SHALL BE
EFFECTIVE, AND THE EXERCISE PRICE OF THE OPTION SHALL BE ESTABLISHED AS OF THE
CLOSE OF TRADING, ON THE EXECUTIVE’S FIRST DAY OF EMPLOYMENT HEREUNDER (THE
“GRANT DATE”).  IF THE TRADING MARKETS FOR THE COMPANY’S COMMON STOCK ARE NOT IN
SESSION ON THE GRANT DATE, THE EXERCISE PRICE SHALL BE ESTABLISHED AS OF THE
CLOSE OF TRADING ON THE NEXT TRADING DAY THEREAFTER.  THE OPTION SHALL BE
GRANTED PURSUANT TO, AND SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF, THE MFIC
CORPORATION 2006 STOCK PLAN (THE “PLAN”).

 

2

--------------------------------------------------------------------------------


 


IF A CHANGE OF CONTROL (AS DEFINED BELOW) OCCURS DURING THE EMPLOYMENT PERIOD,
THE OPTION SHALL IMMEDIATELY BECOME VESTED AS TO ALL 300,000 SHARES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ALL VESTING SHALL CEASE
IMMEDIATELY UPON THE END OF THE EMPLOYMENT PERIOD.


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFITS AS THEY MAY EXIST
FROM TIME TO TIME INCLUDING ITS HEALTH INSURANCE, LIFE INSURANCE, 401K AND STOCK
PURCHASE PLANS (THE “EMPLOYEE BENEFITS”).  THE COMPANY’S CURRENT EMPLOYEE
BENEFITS ARE DESCRIBED IN EXHIBIT B TO THIS AGREEMENT.  EXECUTIVE’S
PARTICIPATION IN THE COMPANY’S EMPLOYEE BENEFIT PLANS SHALL BE SUBJECT TO THE
TERMS, CONDITIONS AND ELIGIBILITY REQUIREMENTS OF EACH PLAN, PROVIDED THAT THE
COMPANY MAY ALTER, MODIFY, ADD TO, REPLACE OR DELETE ANY OR ALL OF ITS EMPLOYEE
BENEFIT PLANS AT ANY TIME AS THE COMPANY IN ITS SOLE DISCRETION DEEMS
APPROPRIATE.


(F)            EXECUTIVE SHALL BE ELIGIBLE TO EARN AND USE THREE (3) WEEKS OF
PAID VACATION PER CALENDAR YEAR, ACCRUING AT THE RATE OF 1.25 DAYS PER MONTH. 
THE USE, ACCRUAL AND CARRY OVER OF VACATION TIME SHALL BE GOVERNED BY THE
COMPANY’S VACATION POLICIES IN EFFECT FROM TIME TO TIME.


(G)           THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES
HE INCURS IN THE COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT, TO THE
EXTENT CONSISTENT WITH THE POLICIES ESTABLISHED BY THE COMPANY FROM TIME TO TIME
WITH RESPECT TO TRAVEL AND OTHER BUSINESS EXPENSES AND SUBJECT TO THE COMPANY’S
REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH EXPENSES.


4.             TERM.


(A)           THE TERM OF EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT (THE
“EMPLOYMENT PERIOD”) SHALL COMMENCE ON THE GRANT DATE HEREOF AND CONTINUE UNTIL
SUCH TIME AS IS SPECIFIED BY EITHER PARTY IN ITS WRITTEN NOTICE TO THE OTHER
GIVEN NO LESS THAN THIRTY (30) DAYS’ IN ADVANCE THEREOF, OR UNTIL THE EMPLOYMENT
PERIOD OTHERWISE TERMINATES AS DESCRIBED IN THIS SECTION 4.


(B)           THE EMPLOYMENT PERIOD SHALL TERMINATE UPON EXECUTIVE’S DEATH OR
UPON THE EXPIRATION OF A CONTINUOUS PERIOD OF NINETY (90) DAYS DURING WHICH
EXECUTIVE IS UNABLE TO PERFORM HIS ASSIGNED DUTIES DUE TO PHYSICAL OR MENTAL
INCAPACITY (“PERMANENT DISABILITY”).


(C)           IN THE EVENT THE EMPLOYMENT PERIOD IS TERMINATED EITHER BY
EXECUTIVE FOR OTHER THAN A GOOD REASON (AS DEFINED BELOW) OR BY THE COMPANY FOR
CAUSE (AS DEFINED BELOW) OR AS A RESULT OF EXECUTIVE’S DEATH OR PERMANENT
DISABILITY, THEN THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO EXECUTIVE
HEREUNDER OTHER THAN AS SET FORTH IN SUBSECTION (D) BELOW.


(D)           IN THE EVENT OF A TERMINATION OF THE EMPLOYMENT PERIOD FOR ANY
REASON, AND IN ADDITION TO ANY OTHER PAYMENTS THAT MAY BE REQUIRED PURSUANT TO
THIS AGREEMENT, THE COMPANY WILL PAY EXECUTIVE OR HIS DESIGNATED BENEFICIARY, OR
IF NO BENEFICIARY HAS BEEN DESIGNATED IN WRITING, TO HIS ESTATE:  (I) ANY BASE
SALARY EARNED BUT NOT PAID DURING THE FINAL PAYROLL PERIOD OF HIS EMPLOYMENT
THROUGH THE DATE OF TERMINATION, (II) PAY FOR ANY VACATION TIME ACCRUED BUT NOT
USED THROUGH THE DATE OF TERMINATION, AND (III) REIMBURSEMENT FOR ANY


 

3

--------------------------------------------------------------------------------


 


UNREIMBURSED EXPENSES THAT HAVE BEEN PROPERLY INCURRED OR THAT THE COMPANY HAS
BECOME OBLIGATED TO PAY PRIOR TO TERMINATION.


(E)           IF THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY WITHOUT
CAUSE, BY EXECUTIVE FOR GOOD REASON OR BY THE COMPANY FOR ANY REASON WITHIN ONE
HUNDRED EIGHTY (180) DAYS OF A CHANGE OF CONTROL (AS DEFINED BELOW) EXECUTIVE
SHALL BE ENTITLED TO RECEIVE AS SEVERANCE:  (I) SIX (6) MONTHS OF HIS BASE
SALARY (AS OF THE EFFECTIVE DATE OF ANY SUCH TERMINATION) PAYABLE IN MONTHLY
INSTALLMENTS, (II) SIX (6) MONTHLY PAYMENTS OF THE AMOUNT THAT THE COMPANY WOULD
HAVE CONTRIBUTED IN CONTINUATION OF EXECUTIVE’S MEDICAL COVERAGE IF EXECUTIVE
HAD REMAINED AS AN EMPLOYEE OF THE COMPANY, AND (III) IF THE TERMINATION IS
EFFECTIVE PRIOR TO THE END OF A CALENDAR YEAR, EXECUTIVE SHALL BE ENTITLED TO A
PRO-RATED PORTION OF THE BONUS THAT WOULD OTHERWISE HAVE BEEN PAID TO EXECUTIVE
UNDER THIS AGREEMENT IF EXECUTIVE HAD REMAINED EMPLOYED UNTIL YEAR-END; SUCH
PRO-RATED PORTION TO BE CALCULATED BY MULTIPLYING THE AMOUNT DETERMINED PURSUANT
TO SECTION 3(B) OR 3(C) OF THIS AGREEMENT, AS THE CASE MAY BE, BY THE FRACTION
OBTAINED BY DIVIDING THE DAY OF THE YEAR UPON WHICH THE TERMINATION BECAME
EFFECTIVE BY 365.  THE PAYMENT OF THE FOREGOING SEVERANCE SHALL BE CONTINGENT IN
ALL RESPECTS ON EXECUTIVE HAVING THERETOFORE EXECUTED (AND NOT THEREAFTER
REVOKED) THE GENERAL RELEASE OF CLAIMS IN THE FORM ATTACHED HERETO AS EXHIBIT C.


(F)            EXCEPT AS OTHERWISE SET FORTH ABOVE, ALL OF EXECUTIVE’S RIGHTS TO
EMPLOYEE BENEFITS OR PAYMENTS FROM OR IN RESPECT OF THE COMPANY AFTER THE
TERMINATION OF THE EMPLOYMENT PERIOD SHALL CEASE UPON SUCH TERMINATION.


(G)           FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN:  (I) THE
WILLFUL FAILURE OR REFUSAL BY EXECUTIVE TO PERFORM HIS DUTIES HEREUNDER (OTHER
THAN ANY SUCH FAILURE RESULTING FROM EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR
MENTAL ILLNESS); (II) EXECUTIVE’S WILLFUL MATERIAL BREACH OF THIS AGREEMENT OR
ANY MATERIAL POLICY OF THE COMPANY OR ITS SUBSIDIARIES APPLICABLE TO HIM THAT
HAS BEEN DISCLOSED TO HIM, WHICH, IF CAPABLE OF CURE, HAS NOT BEEN CURED WITHIN
TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE OF SUCH BREACH DELIVERED TO
EXECUTIVE BY THE BOARD; (III) EXECUTIVE’S WILLFUL ENGAGING IN MISCONDUCT, OR
CONDUCT DEEMED BY THE BOARD TO BE GROSSLY NEGLIGENT, WITH RESPECT TO THE
PERFORMANCE OF HIS DUTIES THAT IS MATERIALLY INJURIOUS TO THE COMPANY, ITS
SUBSIDIARIES, EMPLOYEES OR CUSTOMERS, MONETARILY OR OTHERWISE, WHICH, IF CAPABLE
OF CURE, HAS NOT BEEN CURED WITHIN TEN (10) BUSINESS DAYS FOLLOWING WRITTEN
NOTICE OF SUCH VIOLATION DELIVERED TO EXECUTIVE BY THE COMPANY, OR (IV) ANY
VIOLATION BY EXECUTIVE OF SECTION 5 OR 6 HEREOF; (V) EXECUTIVE’S CONVICTION OF,
OR PLEA OF GUILTY OR NOLO CONTENDERE, WITH RESPECT TO ANY FELONY OR ANY CRIME
INVOLVING DISHONESTY OR FRAUD; (VI) ANY ACT OF FRAUD, THEFT, OR FINANCIAL
DISHONESTY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR (VII)
ALCOHOL OR SUBSTANCE ABUSE BY EXECUTIVE.


(H)           FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:  (I) ANY MATERIAL BREACH OF THIS
AGREEMENT BY THE COMPANY (OR ANY SUCCESSOR OR ASSIGNEE OF THE COMPANY), UNLESS
SUCH BREACH IS CURED WITHIN TEN (10) BUSINESS DAYS AFTER RECEIVING WRITTEN
NOTICE OF THE BREACH FROM EXECUTIVE; (II) RELOCATE ITS EXECUTIVE OFFICES MORE
THAN 50 MILES FROM ITS CURRENT LOCATION; OR (III) A CHANGE OF CONTROL (AS
DEFINED BELOW).  THE FOREGOING DEFINITIONS OF GOOD REASON SHALL NOT BE
APPLICABLE, HOWEVER, IF THE EVENT CONSTITUTING GOOD REASON OCCURS:  (I) WITH
EXECUTIVE’S EXPRESS PRIOR WRITTEN CONSENT,


 

4

--------------------------------------------------------------------------------


 


OR (II) IN CONNECTION WITH TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE OR
DUE TO HIS DEATH OR PERMANENT DISABILITY.


(I)            FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” OF THE
COMPANY SHALL BE DEEMED TO HAVE OCCURRED IF:  (I) ANY PERSON (AS SUCH TERM IS
USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES OF THE COMPANY UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, BECOMES
THE BENEFICIAL OWNER (AS DEFINED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTY
PERCENT (50%) OR MORE OF:  (A) THE OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY, OR (B) THE COMBINED VOTING POWER OF THE COMPANY’S THEN-OUTSTANDING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; (II) THE
STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR CONSOLIDATION WHICH WOULD RESULT
IN THE HOLDERS OF VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
THERETO FAILING TO CONTINUE TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST FIFTY
PERCENT (50%) OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR (III) THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY
TRANSACTION HAVING A SIMILAR EFFECT.


(J)            IN THE EVENT OF ANY DISPUTE REGARDING THE EXISTENCE OF
EXECUTIVE’S PERMANENT DISABILITY HEREUNDER, THE MATTER WILL BE RESOLVED BY A
PHYSICIAN QUALIFIED TO PRACTICE MEDICINE IN THE BOSTON METROPOLITAN AREA WHO IS
ON THE STAFF OF A UNIVERSITY HOSPITAL AND HAS NO PRIOR RELATIONSHIP WITH
EXECUTIVE, WHICH PHYSICIAN SHALL BE JOINTLY SELECTED BY EACH OF EXECUTIVE (OR
HIS NOMINEE) AND THE BOARD OF DIRECTORS OF THE COMPANY.  FOR THIS PURPOSE,
EXECUTIVE WILL SUBMIT TO ALL APPROPRIATE MEDICAL EXAMINATIONS.


5.             CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT THE
INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HIM WHILE EMPLOYED BY THE COMPANY
CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY (“CONFIDENTIAL INFORMATION”)
ARE THE PROPERTY OF THE COMPANY.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT
DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE FOR HIS OWN ACCOUNT ANY CONFIDENTIAL
INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF A MAJORITY OF THE BOARD OF THE
COMPANY, UNLESS AND TO THE EXTENT REQUIRED BY LAW, RULE OR REGULATION OR
PURSUANT TO ANY ADMINISTRATIVE OR COURT ORDER.  THE TERM “CONFIDENTIAL
INFORMATION” SHALL NOT INCLUDE:  (I) INFORMATION WHICH IS GENERALLY AVAILABLE TO
THE PUBLIC OR THOSE IN THE COMPANY’S INDUSTRY AS OF THE DATE OF EXECUTION OF
THIS AGREEMENT OR WHICH LATER BECOMES GENERALLY AVAILABLE TO THE PUBLIC OR THOSE
IN THE COMPANY’S INDUSTRY OTHER THAN AS A RESULT OF EXECUTIVE’S PROHIBITED
DISCLOSURE; (II) INFORMATION WHICH COMES TO EXECUTIVE FROM A BONA FIDE THIRD
PARTY SOURCE SO LONG AS SUCH SOURCE WAS NOT, TO EXECUTIVE’S KNOWLEDGE,
PROHIBITED FROM PROVIDING SUCH INFORMATION TO EXECUTIVE BY ANY CONTRACTUAL,
LEGAL, FIDUCIARY OR OTHER OBLIGATION; AND (III) INFORMATION WHICH WAS KNOWN TO
EXECUTIVE BEFORE SUCH INFORMATION WAS OBTAINED FROM THE COMPANY.  THE FOREGOING
PROVISION SHALL NOT BE DEEMED TO SUPERSEDE OR LIMIT ANY OTHER AGREEMENT BETWEEN
EXECUTIVE AND THE COMPANY RELATING TO CONFIDENTIAL INFORMATION OF THE COMPANY,
BUT SHALL BE DEEMED TO BE IN ADDITION TO THE PROVISIONS THEREOF.  TO THE EXTENT
THERE ARISES ANY IRRECONCILABLE CONFLICT BETWEEN THIS AGREEMENT AND ANY SUCH
OTHER AGREEMENT, THE PROVISIONS OF THE OTHER AGREEMENT SHALL CONTROL.

 

5

--------------------------------------------------------------------------------


 


6.             NON-COMPETE; NON-SOLICITATION.


(A)           EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY HE WILL BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND THAT HIS SERVICES WILL
BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY.  THEREFORE,
EXECUTIVE AGREES THAT:  (I) DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF
TWELVE (12) MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), HE SHALL NOT, DIRECTLY
OR INDIRECTLY:  (I) ENGAGE IN ANY COMPETITIVE BUSINESS (AS DEFINED BELOW); (II)
RENDER ANY SERVICES TO ANY COMPETITIVE BUSINESS; OR (III) ACQUIRE A FINANCIAL
INTEREST IN ANY COMPETITIVE BUSINESS.  FOR PURPOSES OF THIS AGREEMENT, THE
PHRASE “ENGAGE IN” SHALL INCLUDE ANY DIRECT OR INDIRECT OWNERSHIP OR PROFIT
PARTICIPATION INTEREST IN SUCH ENTERPRISE, WHETHER AS AN OWNER, STOCKHOLDER,
MEMBER, PARTNER, JOINT VENTURER OF OR OTHERWISE, AND SHALL INCLUDE ANY DIRECT OR
INDIRECT PARTICIPATION IN SUCH ENTERPRISE AS AN EMPLOYEE, CONSULTANT, DIRECTOR,
OFFICER, LICENSOR OF TECHNOLOGY OR OTHERWISE.  “COMPETITIVE BUSINESS” MEANS A
BUSINESS THAT IS ENGAGED, ITSELF OR THROUGH AN AFFILIATE, IN THE PRODUCTION,
SALE, PROVISION OR DISTRIBUTION OF PRODUCTS OR SERVICES, OR RESEARCH OR
DEVELOPMENT INTENDED TO CREATE PRODUCTS OR SERVICES, COMPETITIVE WITH THE
COMPANY’S:


(I)            HIGH-SHEAR PROCESSING EQUIPMENT USED TO: (A) PRODUCE SUB-MICRON
AND NANOSCALE LIQUID AND SOLID PARTICLES IN EMULSIONS AND DISPERSIONS FOR THE
BIOTECH, PHARMACEUTICAL, CHEMICAL/COATINGS, PERSONAL CARE/COSMETICS AND FOOD
INDUSTRIES, AND (B) PERFORM CELL DISRUPTION (LYSIS), OR (C) CREATE LIPOSOMAL
ENCAPSULATION OF A VARIETY OF PRODUCTS;


(II)           CHEMICAL REACTOR EQUIPMENT FOR: (A) THE CONTINUOUS PRODUCTION OF
NANOSCALE PRODUCTS THROUGH CHEMICAL REACTION, OR (B) CRYSTALLIZATION PROCESSES
TO PRODUCE DRUG AND OTHER NANOSUSPENSIONS FOR THE PHARMACEUTICAL AND
BIOTECHNOLOGY INDUSTRIES; OR


(III)          FUTURE PRODUCTS, EQUIPMENT OR SERVICES DEVELOPED;


AS SUCH PRODUCTS, EQUIPMENT OR SERVICES EXIST OR ARE CONTEMPLATED DURING
EXECUTIVE’S EMPLOYMENT HEREUNDER.


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND SOLELY FOR PURPOSES OF
PROVIDING EXAMPLES, CERTAIN OF THE COMPANIES THAT THE PARTIES AGREE WOULD
CONSTITUTE COMPETITIVE BUSINESSES ARE LISTED IN EXHIBIT D ATTACHED HERETO. 
NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE
THAN THREE PERCENT (3%) OF THE OUTSTANDING STOCK OF ANY CLASS OF AN ENTITY WHICH
IS PUBLICLY TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN ANY
ASPECT OF THE BUSINESS OF SUCH ENTITY.


(B)           DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER ENTITY:  (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE
OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY, OR IN ANY WAY INTERFERE WITH
THE RELATIONSHIP BETWEEN THE COMPANY, ON THE ONE HAND, AND ANY EMPLOYEE THEREOF,
ON THE OTHER HAND; (II) HIRE ANY PERSON WHO IS OR AT ANY TIME WAS AN EMPLOYEE OF
THE COMPANY EARLIER THAN SIX (6) MONTHS AFTER SUCH INDIVIDUAL’S EMPLOYMENT
RELATIONSHIP WITH THE COMPANY HAS ENDED; OR (III) INDUCE OR ATTEMPT TO INDUCE
ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER BUSINESS RELATION OF THE COMPANY TO
CEASE DOING BUSINESS


 

6

--------------------------------------------------------------------------------


 


WITH THE COMPANY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION, ON THE ONE HAND, AND THE
COMPANY, ON THE OTHER HAND.  CLAUSES (I) AND (III) OF THE PRECEDING SENTENCE
SHALL NOT APPLY TO ANY GENERAL ADVERTISING OR SOLICITATION.


(C)           IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION A COURT SHALL HOLD
THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE UNREASONABLE
UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE MAXIMUM DURATION,
SCOPE OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE
STATED DURATION, SCOPE OR AREA AND THAT THE COURT SHALL BE ALLOWED TO REVISE THE
RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD, SCOPE AND AREA
PERMITTED BY LAW.


(D)           IN THE EVENT OF THE BREACH OR A THREATENED BREACH BY EXECUTIVE OF
ANY OF THE PROVISIONS OF THIS SECTION, THE COMPANY, IN ADDITION AND
SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN ITS FAVOR, MAY APPLY TO
ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE
AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS
OF THE PROVISIONS THEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).


7.             EXECUTIVE AND COMPANY REPRESENTATIONS.  EXECUTIVE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT:  (I) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DOES NOT AND WILL NOT CONFLICT WITH,
BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT,
ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND,
AND (II) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS
AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  THE COMPANY HEREBY REPRESENTS AND WARRANTS TO
EXECUTIVE THAT:  (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY THE COMPANY DOES NOT AND WILL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A
DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND AND (II) UPON THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY EXECUTIVE, THIS AGREEMENT SHALL BE THE VALID
AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


8.             OWNERSHIP OF INTELLECTUAL PROPERTY.  EXECUTIVE HEREBY ASSIGNS,
AND AGREES TO TAKE ANY FURTHER ACTIONS BOTH DURING AND AFTER THE EMPLOYMENT
PERIOD AS THE COMPANY MAY DEEM NECESSARY OR APPROPRIATE TO CAUSE ALL RIGHT,
TITLE AND INTEREST IN, ANY AND ALL INTELLECTUAL PROPERTY DEVELOPED BY (OR WITH
THE ASSISTANCE OF) EXECUTIVE DURING THE EMPLOYMENT PERIOD.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IT IS SPECIFICALLY AGREED THAT:


(A)           IF EXECUTIVE CONTRIBUTES TO ANY PATENTABLE INVENTION ARISING OUT
OF OR IN THE COURSE OF EXECUTIVE’S EMPLOYMENT HEREUNDER, ANY SUCH PATENTABLE
INVENTION SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY, WHICH SHALL HAVE THE
EXCLUSIVE RIGHT TO FILE PATENT APPLICATIONS FOR THE BENEFIT OF THE COMPANY. 
EXECUTIVE HEREBY AGREES TO IRREVOCABLY ASSIGN TO THE COMPANY ANY RIGHTS
EXECUTIVE MAY HAVE AS AN INVENTOR IN RESPECT OF SUCH INVENTION AND TO CO-OPERATE
WITH THE COMPANY AND PROVIDE ALL NECESSARY ASSISTANCE IN THE FILING AND
PROSECUTION OF SUCH PATENT APPLICATIONS;

 

7

--------------------------------------------------------------------------------


 


(B)           ALL COPYRIGHTS AND SIMILAR RIGHTS IN ALL WORKS CREATED BY
EXECUTIVE IN THE COURSE OF HIS EMPLOYMENT HEREUNDER SHALL BE THE EXCLUSIVE
PROPERTY OF THE COMPANY FROM THE INCEPTION OF THE CREATION THEREOF; AND


(C)           EXECUTIVE SHALL EXECUTE THE COMPANY’S INVENTION ASSIGNMENT AND
PROPRIETARY INFORMATION AGREEMENT IN THE FORM OF EXHIBIT E TO THIS AGREEMENT. 
TO THE EXTENT THERE ARISES ANY IRRECONCILABLE CONFLICT BETWEEN THIS AGREEMENT
AND ANY SUCH OTHER AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


EXECUTIVE HEREBY WAIVES ALL MORAL RIGHTS, RIGHTS OF PATERNITY, OR ANY OTHER
RIGHTS IMPLICIT TO THE CREATION OF ANY AND ALL SUCH INTELLECTUAL PROPERTY.


9.             SURVIVAL.  SECTIONS 4, 5, 6 AND 8 THROUGH 17 SHALL SURVIVE AND
CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING ANY
TERMINATION OF THE EMPLOYMENT PERIOD.


10.          NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO BE DELIVERED AND RECEIVE FIVE BUSINESS DAYS AFTER HAVING BEEN
DEPOSITED IN THE UNITED STATES MAIL AND ENCLOSED IN A REGISTERED OR CERTIFIED
POST-PAID ENVELOPE; ONE BUSINESS DAY AFTER HAVING BEEN SENT BY REPUTABLE
OVERNIGHT COURIER; WHEN PERSONALLY DELIVERED OR SENT BY FACSIMILE COMMUNICATIONS
EQUIPMENT OF THE SENDING PARTY ON A BUSINESS DAY, OR IF NOT ON A BUSINESS DAY ON
THE NEXT SUCCEEDING BUSINESS DAY THEREAFTER; AND IN EACH CASE ADDRESSED TO THE
RESPECTIVE PARTY AT THE ADDRESS SET FORTH BELOW OR TO SUCH OTHER CHANGED
ADDRESSES AS THE PARTY MAY HAVE FIXED BY NOTICE AS PROVIDED HEREIN:

Notices to Executive:

Michael C. Ferrara

140 Mount Vernon St., #4

Boston, MA  02108

 

Notices to the Company:

MFIC Corporation

30 Ossipee Road

Newton, MA 02464

Attention:  Chairman of the Board of Directors

 

With a copy to:

 

MFIC Corporation

30 Ossipee Road

Newton, MA 02464

Attention:  General Counsel

 


11.          SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION


 

8

--------------------------------------------------------------------------------


 


OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT
UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER
JURISDICTION, BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED IN
SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


12.          COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


13.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, INCLUDING VIA FACSIMILE, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


14.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY AND THEIR
RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN
HIS RIGHTS OR DELEGATE HIS OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.  IT IS UNDERSTOOD THAT WHEN AND IF THE COMPANY
ESTABLISHES A SUBSIDIARY IN THE UNITED STATES THE COMPANY SHALL BE PERMITTED TO
ASSIGN THIS AGREEMENT TO THAT SUBSIDIARY, WHICH SUBSIDIARY WILL SUCCEED TO THE
TERMS OF THIS AGREEMENT BY NOVATION.  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) OF
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


15.          DISPUTE RESOLUTION; ATTORNEYS’ FEES AND COSTS.  THE COMPANY AND
EXECUTIVE AGREE THAT, EXCEPT FOR THOSE DISPUTES FOR WHICH EQUITABLE REMEDIES ARE
APPROPRIATE, ALL DISPUTES ARISING IN CONNECTION WITH THE SUBJECT MATTER OF THIS
AGREEMENT SHALL BE SUBMITTED SOLELY AND EXCLUSIVELY TO FINAL AND BINDING
ARBITRATION PURSUANT TO THE PREVAILING NATIONAL RULES FOR THE RESOLUTION OF
COMMERCIAL DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), TO BE
DECIDED BY A SINGLE, NEUTRAL ARBITRATOR APPOINTED IN ACCORDANCE WITH THE AAA’S
RULES.  SUCH ARBITRATION SHALL PROCEED IN BOSTON, MASSACHUSETTS, AND THE DEMAND
FOR ARBITRATION SHALL ONLY BE FILED WITH THE AAA AFTER THE INITIATING PARTY
PROVIDES THE OTHER PARTY(S) WITH AT LEAST THIRTY (30) DAYS’ ADVANCE NOTICE OF
THE CONTEMPLATED DEMAND.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY
BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE INITIATING PARTY SHALL
ADVANCE THE ARBITRATION FILING FEE, AND ALL OTHER AAA ADMINISTRATIVE FEES SHALL
BE SHARED EQUALLY BY THE PARTIES TO SUCH A DISPUTE, SUBJECT TO APPORTIONMENT BY
THE ARBITRATOR IN THE AWARD.  EACH PARTY SHALL BE SOLELY RESPONSIBLE FOR ITS OWN
COSTS AND ATTORNEYS’ FEES, SUBJECT TO APPORTIONMENT BY THE ARBITRATOR IN THE
AWARD.  IF ANY ACTION SEEKING EQUITABLE REMEDIES IS INSTITUTED BY EITHER PARTY,
THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES, COSTS AND
DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY MAY BE
ENTITLED.

 

9

--------------------------------------------------------------------------------


 


16.          CHOICE OF LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW, AND NOT THE LAWS OF CONFLICTS THAT WOULD GIVE EFFECT TO THE LAWS OF ANOTHER
JURISDICTION, OF THE COMMONWEALTH OF MASSACHUSETTS.


17.          AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE
PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MFIC Corporation

 

 

 

 

 

 

 

By:

/s/ James N. Little

 

 

James N. Little, Acting Chairman

 

 

 

 

 

 

 

Michael C. Ferrara

 

 

 

 

 

 

 

/s/ Michael C. Ferrara

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

LIST OF COMPANIES FOR WHICH EXECUTIVE CURRENT SERVES
ON THE GOVERNING BODY

 

 

Board of Directors of Integration Capital & Trade, Inc., an investment company
based in New York, NY

 

Board of Advisors of PureColor, Inc., a Delaware corporation, based in Santa Fe,
NM

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

MFIC BENEFITS SUMMARY(1)

(Microfluidics Division)

 

EMPLOYEE BENEFIT

 

SUMMARY DESCRIPTION

(a)  401 K Plan

 

Currently includes 16 options from various fund families. No waiting period.
Full vesting after 3 years of service.

(b)  Flexible Spending Account

 

Pre-tax premium contributions for company medical and dental plans. Pre-tax set
aside plan for out-of-pocket medical expenses and dependent day care expenses.

(c)  Paid Holidays

 

10 paid holidays per year.

(d)  Life, ADD, & LTD Insurance

 

Fully paid by the Company. Life is 1.5 times salary, capped at $50,000. LTD is
66 2/3% of salary after 90 days of continuous disability.

(e)  Medical Insurance

 

Blue Cross Blue Shield Enhanced Value Plan. 78% of premium cost paid by employer
for full-time employees. Three tiers available (single, double, and family).

(f)  Dental Insurance

 

Guardian Dental coverage. 78% of premium cost paid by employer for full-time
employees. Three tiers available (single, double, and family).

(g)  Sick Leave Benefits

 

7 days of sick-time per calendar year. Pro-rated for part-time employees.

(h)  Short-term Disability

 

A self-insured salary continuation plan designed to provide a bridge to LTD
eligibility. Employees with at least six months of service will be paid a
minimum of 60% of salary for up to 65 days.

(i)  Vacation Benefits

 

Employees receive 10 days of vacation during first year of service. 15 days of
vacation after one year. 18 days of vacation after 5 years. 24 days of vacation
after 10 years.

(j)  Tuition Reimbursement

 

100% reimbursement for grades of A or B. 50% reimbursement for grade of C. Prior
approval required. Yearly cap of $5000 will apply

(k)  Other Benefits

•  Paid Bereavement Leave
•  Paid Jury Duty
•  Paid Maternity Leave
•  Family/Medical Leave
•  Employee Stock Purchase Plan
•  Incentive Stock Option Grants
•  Credit Union Membership

 

As described in the Policies and Procedures Handbook

--------------------------------------------------------------------------------

(1)                                  This summary is not intended to be a
definitive statement of all of our policies but a brief overview. At all times
the Policies and Procedures Handbook, together with plan descriptions available
upon request from the Company’s Human Resources Department, shall be the
controlling document.

 

12

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF RELEASE AGREEMENT

                1.             Release.  Michael C. Ferrara (“Executive”), on
his own behalf, on behalf of any entities he controls and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue MFIC Corporation (the
“Company”), its divisions, subsidiaries, parents, majority unit holders or
affiliated companies, past and present, and each of them, as well as its and
their assignees and successors (individually and collectively, “Company
Releasees”), from and with respect to any and all claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, arising out of or in any way connected with Executive’s employment,
the termination thereof, or any other relationship with or interest in the
Company, including without limiting the generality of the foregoing, any claim
for severance pay, profit sharing, bonus or similar benefit, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected, resulting from
or arising out of any act or omission by or on the part of Company Releasees
committed or omitted prior to the date of this Agreement, including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical
Leave Act, The Massachusetts Fair Employment Practices Act, M.G.L 151B or any
other federal, state or local law, regulation or ordinance; provided, however,
that the foregoing release does not apply to Executive’s right to enforce any
obligation of the Company to Executive pursuant to Section 4 of the Employment
Agreement dated as of November    , 2007 by and between the Company and
Executive or to file a charge of discrimination with the U.S. Equal Opportunity
Commission (“EEOC”) or with any state or local anti-discrimination agency or to
participate in an investigation conducted by the EEOC or any such agency. 
However, Executive has agreed to waive his right to any damages or other
recovery resulting from any action brought by the EEOC or any other state or
local agency on his behalf or on behalf of a class of which he may be considered
a member.

                2.             [Deemed included if California law ever becomes
applicable] Waiver of Civil Code Section 1542.  This Agreement is intended to be
effective as a general release of and bar to each and every claim, agreement,
obligation, demand and cause of action hereinabove specified (collectively, the
“Claims”).  Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code as to the
Claims.  Section 1542 of the California Civil Code provides:

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

 

13

--------------------------------------------------------------------------------


 

Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms.  Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.

                3.             Additional Release by Executive.  In addition to
the release set forth in Section 1 above and subject to the actions excluded
from that Section 1, Executive, on his own behalf and behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any director, officer, shareholder, partner,
representative, attorney, agent or employee, past or present, of any Company
Releasee (individually and collectively, “Individual Releasees”), from and with
respect to any and all claims, agreements, obligations, demands and causes of
action (collectively, “Known Claims”), arising out of or in any way connected
with Executive’s employment or any other relationship with or interest in the
Company.  Executive represents and agrees that he has no knowledge of any facts
or circumstances that may reasonably constitute or lead to any such Known Claim.

                4.             ADEA Waiver.  Executive expressly acknowledges
and agrees that by entering into this Agreement, he is waiving any and all
rights or claims that he may have arising under the Age Discrimination in
Employment Act of 1967, as amended, which have arisen on or before the date of
execution of this Agreement.  Executive further expressly acknowledges and
agrees that:

(a)                                  In return for this Agreement, he will
receive consideration beyond that which he was already entitled to receive
before entering into this Agreement;

(b)                                 He is hereby advised in writing by this
Agreement to consult with an attorney before signing this Agreement;

(c)                                  He was given a copy of this Agreement on
[                  , 20     ] and informed that he had twenty-one (21) days
within which to consider the Agreement; and

(d)                                 He was informed that he has seven (7) days
following the date of execution of the Agreement in which to revoke the
Agreement.

                5.             No Transferred Claims.  Each party hereto
represents and warrants to the other that he or it, as applicable, has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of Massachusetts that the foregoing is true and correct.

EXECUTED this                         day of                              
20    .

 

 

“Executive”

 

 

 

 

 

Michael C. Ferrara

 

14

--------------------------------------------------------------------------------


 

Exhibit D

 

EXAMPLES OF COMPANIES THAT ARE CURRENTLY CONSIDERED “COMPETITIVE BUSINESSES”

COMPANY

 

TRADE NAME(S)

 

TYPE / EQUIPMENT

 

ADDRESS

 

 

 

 

 

 

 

INVENSYS plc (formerly APV Group plc acquired 1997)

 

500 Research Dr., Wilmington, MA 01887

APV Gaulin

 

Manton Gaulin

 

homogenizer

 

 

APV Crepaco

 

 

 

 

 

 

APV Rannie

 

 

 

homogenizer

 

 

APV Union Homogenizer

 

 

 

homogenizer

 

 

APV Chemical Machinery, Inc.
 (formerly Baker Perkins)

 

 

 

 

 

 

Applied Science Karasawa Lab & Co

 

Ultimaizer —See Ultimaizer below

 

high pressure fluid jet shear/cavitation

 

3-27, Minami-Nakano,Ohmiyashi, Saitama 33O JAPAN

Avestin, Inc.

 

EmulsiFlex C5,
C50, C55, C160,
EmulsiFlex-C1000 production, LiposoFast

 

cell disruptors, homogenizers/emulsifiers

 

76 Frank St, Ottawa, Ontario, K2P OX2 CANADA

Bayer AG

 

High Pressure Homogenizer

 

Liposomal encapsulator for pharmaceuticals

 

Germany

BEEI (Best Emulsifying Equipment International)

 

Nano DeBEE,
Micro DeBEE,
Mini DeBEE,
DeBEE 2000 Pilot, DeBEE 2000P
Production Homogenizers

 

high pressure fluid jet shear/cavitation

 

Ramat Gavriel, Migdal Haemek, 10550 ISRAEL

Branson Ultrasonics

 

 

 

homogenizers/emulsifiers, cell disruptors

 

Eagle Road, Danbury, CT 06813

Bran & Luebbe GmbH (SPX)

 

Meganizer, Pentax

 

high-pressure homogenizer, Multi-Frequency Fluid Mixers

 

Werkstrasse 4 D22844
Norderstedt, Germany

Braun Instrument

 

Braunsonic

 

ultrasonic homogenizer/cell disruptor

 

875 Stanton Road, Burlingame CA 94010

Brinkman Instruments

 

Kinematica Polytron

 

homogenizer emulsifier, disperser and mixer

 

One Cantiague Rd, Westbury, NY 11590

Chemineer, Inc.

 

Greerco

 

portable impeller mixers, homogenizers,colloid mills

 

P.O. BOX 1123, Dayton, OH 45401

Constant Systems Ltd.

 

Cell Disruptor

 

high pressure jet impingement

 

Unit 11, Low March,Daventry Northamptonshire
NN11 4SD, U.K. - Tel: 44 1327 314146

EKATO SYSTEMS GmbH

 

NANOmix

 

high pressure pump homogenizer

 

Käppelemattweg 2, 79650 Schopfheim, Germany

 

15

--------------------------------------------------------------------------------


 

FES International, Inc.

 

HP-50, HP-300, HP-700, HP-1400

 

high pressure pump homogenizer

 

2120 Auto Centre Drive, Glendora, CA 91740

Fisher

 

Touch Mixer

 

 

 

 

Five Star Technologies

 

Caviflo, Cavimax & Cavipro

 

mid-to-ultra high shear mixers/homogenizers

 

21200 Aerospace Pkwy, Cleveland, OH 44142

Glen Creston

 

Dyno Mill, Ecm, Emulsiflex

 

jet bead mill (fluidized), high pressure homogenizer

 

16 Dalston Gardens; Stanmore, Middlesex, HA7 1BU, UK

Glen Mills, Inc.

 

Dyno-Mill, Polytron, Megatron, Sonicator French Press, Micromincer,Tissue Tearor

 

bead & hammer mills, rotor stator homogenizers, ultrasonic
dispersing/homogenizing

 

395 Allwood Road, Clifton, NJ 07012

Ilshin Autoclave ISA

 

NanoDisperser

 

High pressure disperser, emulsifier, liposomal encapsulator & cell disruptor

 

1688-15 Shinii-Dong, Daeduck-Gu, Taejon, Korea 306-230

Kinematica AG

 

Polytron & Megatron

 

 

 

Lucerne, Switzerland

Koruma (ROMACO)

 

Disho Inline

 

homogenizer, rotor stator mixer

 

Germany

Krupp AG

 

Krupp Industrie Technik

 

colloid mill

 

Germany

Misonix, Inc.

 

MICROSON

 

ultrasonic cell disruptor

 

1938 New Highway, Farmingdale, NY 11735

Nanomizaa, KK

 

NANOMIZER

 

Hi-pressure, homogenizer, emulsifier, disperser

 

(Sayama Trading Co.) JAPAN

Niro-Soavi S.P.A. (owner GEA Group
Group Aktiengesellschaft) www.geagroup.com/en/

 

Panda, Pony, Panther, Soavi High Pressure Homogenizer

 

Low and high pressure homogenizers

 

1600 County Rd. Ft., Hudson, WI 54106
GEA - Bochum, Germany

NanoJet - Haskel International

 

LAB 8H & LAB 30P, LAB 15H & LAB 30H

 

homogenizer (M* knockoff)

 

Dortmund, Germany

Omni International

 

 

 

homogenizers & emulsifiers

 

6530 Commerce Ct, Warrenton, VA 20187

Parr Instruments Co.

 

 

 

decompression bomb-cell disruptor

 

211 53rd Street, Moline, IL 61265-9984

SLM/Aminco

 

 

 

french press / cell disruptor

 

 

Sonic Corp.

 

SONOLATOR

 

ultrasonic cell disruptor

 

One Research Dr., Stratford, CT 06497

Sonics & Materials Inc.

 

VIBRA CELL

 

ultrasonic cell disruptor

 

Kenosha Ave, Danbury, CT

Stansted Fluid Power Ltd.

 

nm-GEN, AO, TC,

 

 

 

70 Bentfield Rd., Stansted, Essex, U.K.

Ultimaizer — Sugino Machine Ltd (Itochu Sanki Corporation) (formerly Karasawa
Labs)

 

ULTIMAIZER

 

hi-pressure, homogenizer, emulsifier, disperser

 

JAPAN & 1380 Hamilton Pkwy Itasca,IL 60143 U.S.A

 

16

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF INVENTION ASSIGNMENT AND PROPRIETARY
INFORMATION AGREEMENT

 

[ See Attached ]

 

17

--------------------------------------------------------------------------------


 

INVENTION ASSIGNMENT AND PROPRIETARY

INFORMATION AGREEMENT

 

In consideration of employment by MFIC Corporation and/or its subsidiary,
Microfluidics Corporation (collectively the “Company”), and the compensation
received therefore, I agree that:

 

1.             I hereby assign to the Company my rights and all interests in
inventions, improvements and discoveries, original works of authorship,
formulas, processes, computer programs, and trade secrets (the “Inventions”)
made, conceived or first reduced to practice or created by me, either alone or
jointly with others, during my period of employment by the Company, whether or
not in the ordinary course of my employment. This applies to inventions and
discoveries which relate to the current business of the Company, or business
which the Company may reasonably be expected to enter.

 

2.             I will promptly disclose in confidence the Inventions to the
appropriate Company designee and will assist the Company in any reasonable
manner to protect and implement these for its benefit.  On request, I will
participate in the patent process or other activities to carry out the purpose
of this Agreement, without further consideration, but at the expense of the
Company. If such actions are required after termination of my employment I will
be entitled to a fair and reasonable per diem fee plus expense reimbursement, if
incurred at the request of the Company.

 

3.             I agree that all Inventions that: (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, or (b) result
from work performed for the Company, or (c) related to the Company’s business or
anticipated research and development, will be the sole and exclusive property of
and are hereby assigned to the Company.

 

4.             Without prior written consent of the Company, I will not, during
my employment by the Company, engage in any employment or activity for others,
in any business in which the Company is or may reasonably be expected to be
active.

 

5.             During my employment by the Company, or thereafter at any time, I
will not disclose to others or use for my benefit trade secrets or confidential
information of the Company (as defined below) and that of its clients or other
business relationships, except as necessary in the ordinary course of performing
my duties with co-workers or as otherwise permitted by the Company’s Board of
Directors in writing.  For the purposes of this Agreement the Company’s
confidential information shall be deemed to include but not be limited to:  (i)
trade secrets, know-how, designs, technical information, techniques, processes,
functioning, diagrams, schematics, timing, measurements, tolerances,
quantification of physical forces exerted, materials and methods of construction
relating to or embodied within the Microfluidizer device and, in particular,
within its interaction chambers and auxiliary processing modules, (ii) the
identity of the Company’s customers, suppliers and vendors, non-public financial
information including  price lists, budgets, financial plans and projections
(the “Confidential Information”).

 

6.             I will not use or disclose in the course of my employment for the
Company any trade secrets or Confidential Information belonging to others.

 

18

--------------------------------------------------------------------------------


 

7.             Upon termination or resignation, I shall turn over to the Company
all written and visual materials, and computer data storage diskettes and/or
other storage media pertaining to my work and other pertinent Confidential
Information or other equipment, parts, or information of the Company.

 

8.             I agree that in the event of my breach of this Agreement the
Company’s available damages and remedies at law would be inadequate and,
accordingly, the Company shall have the right to obtain temporary and/or
permanent injunctive relief or its equivalent under domestic or foreign law
against me to prevent the unauthorized use or disclosure of any Confidential
Information as well as all other remedies that may be available to the Company. 
I further agree that all legal and equitable rights, remedies and damages
available to the Company shall be considered cumulative and the use or choice of
a particular remedy, damage or relief shall not preclude the Company’s further
exercise of other rights, remedies and damages.

 

9.             This Agreement shall be governed by and construed under the laws
of the Commonwealth of Massachusetts without regard to its internal conflicts of
laws provisions.  I hereby consent to the jurisdiction of the courts of the
Commonwealth of Massachusetts or such other jurisdiction as the Company may find
more convenient or effective for the prosecution of any action hereunder.

 

10.           This Agreement represents the entire agreement between the parties
relating to the subject matter hereof and supersedes any previous understanding
or agreement.

 

11.           I agree that the provisions of this Agreement are severable.  If
any provision hereof shall be declared to be invalid or unenforceable for any
reason, such unenforceability shall not effect the enforceability of the
remaining provisions of the Agreement, and such provision shall be reformed and
construed to the extent permitted by law so that the remainder is valid and
enforceable.

 

                Signed as a sealed instrument this            day of
                      , 200   .

 

 

EMPLOYEE

 

 

 

____________________________________________

 

 

 

____________________________________________

Printed Name

 

 

____________________________________________

Witness

 

 

19

--------------------------------------------------------------------------------